Citation Nr: 1143110	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  05-07 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney At Law


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran had active service from October 1942 to July 1943.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas where the RO determined that new and material evidence had not been submitted and denied the Veteran's request to reopen the issue of entitlement to service connection for a psychiatric disorder. 

This matter was before the Board in April 2007 at which time it was determined that new and material evidence to reopen the claim for service connection for a psychiatric disorder had not been submitted.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2008, the Court issued an order granting a December 2008 Joint Motion to Vacate and Remand the appeal to the Board.  The appeal was then returned to the Board for action consistent with the December 2008 motion and Court order. 

In May 2009, the Board again determined that new and material evidence to reopen a claim for service connection for a psychiatric disorder had not been submitted.  The Veteran appealed this decision to the Court.  In a March 2011 memorandum decision, the Court vacated the May 2009 decision.  It has now been returned to the Board for action consistent with the March 2011 Court decision. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO severed service connection for a psychiatric disorder in a December 1955 decision due to clear and unmistakable error of a June 1948 rating decision. 

2.  The Veteran appealed the RO's December 1955 decision to the Board; the Board affirmed the RO's action to sever the Veteran's service connection for a psychiatric disorder in a November 1956 decision.  That decision was final. 

3.  Evidence received since the November 1956 final Board decision is cumulative of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim and is not so significant that it raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disorder. 


CONCLUSION OF LAW

1.  The November 1956 decision by the Board upholding the RO's December 1955 decision to sever the Veteran's service connection for a psychiatric disorder is final.  38 U.S.C. §§ 705, 709 (1952); 38 C.F.R. § 19.5 (1949); currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011). 

2.  New and material evidence having not been submitted, the claim of entitlement to service connection for a psychiatric disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107, (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159 (2011). 

In addition, on March 31, 2006, the Court held that, where the appellant files a claim to reopen a previously denied service connection issue, the appellant must be supplied with notice of the evidence and information necessary to reopen the claim for service connection, the evidence and information necessary to establish entitlement to the underlying claim, and a description of the exact reasons for the previous denial of the claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1, 9-11 (2006).  The Court explained that, in notifying the claimant of what evidence would be considered new and material, VA should look at the basis for the denial in the prior decision and identify the evidence that would substantiate the element(s) of a service connection claim found lacking in the previous denial. Id. 

In this case, the RO provided the Veteran VCAA notice about his claim by letters dated in September 2003, November 2003, June 2004, July 2004, September 2004 and March 2006.  The content of the VCAA notice letters sent to the Veteran reflect compliance with the requirements of the law as found by the Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and Kent, supra. 

In the notice letters, the VA acknowledged the Veteran's claim, notified him of the evidence needed to substantiate his claim, identified the type of evidence that would best do so, informed him of the VCAA and VA's duty to assist, and indicated that it was developing his claim pursuant to that duty.  In addition, the VA defined "new" and "material" evidence and identified the bases of the RO's last denial of the Veteran's claim to reopen.  The VA also identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  The VA noted that it would make reasonable efforts to assist the Veteran in obtaining all outstanding evidence provided he identified the source(s) thereof.  The VA also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  In addition, VA advised the Veteran to identify or send directly to VA all evidence he had in his possession, which was pertinent to his claim. The Veteran also received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits. 

Moreover, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2011).  In this case, the RO has obtained the Veteran's service medical records and VA and private treatment records. 

The Board acknowledges that the Veteran has not been accorded a VA examination pertinent to his psychiatric disorder claim.  The March 2011 Court decision specifically asked the Board to consider whether or not the duty to assist was applicable in this case in regards to such an examination.  However, as will be explained below, the Board will find that new and material evidence has not been submitted, so that an examination will not be required.  In addition, a specific VA medical opinion/examination is not needed to consider whether he has submitted new and material evidence.  Rather, as has been accomplished here, the Board has reviewed all the evidence associated with the claims folder and particularly the evidence submitted since the last final denial. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, in January 2009 the Veteran was accorded the opportunity to submit additional argument and evidence in support of his appeal before the Board proceeded with readjudication.  Additional argument has been received from the Veteran's attorney and is associated with the claims folder.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his application to reopen his previously denied claim for service connection for a psychiatric disorder.  Smith v. Gober, 14 Vet. App. 227  (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material

The RO initially granted service connection for a psychiatric disorder in a June 1948 rating decision, and severed service connection in a December 1955 decision due to clear and mistakable error.  The evidence before the RO at that time included service medical records which provided medical reports and statements of the Veteran that he suffered from nervousness or anxiety his entire life.  The Veteran appealed the December 1955 decision.  In his substantive appeal (VA Form 1-9) dated August 1956 he asserted that when he was a small child his parents informally consulted with a doctor about his nervous condition and the doctor remarked that he would grow out of it in time.  He further asserted that as a child he never received any treatment or medical attention for a nervous condition.  Upon physical examination for entrance into military service, he stated that he was found to be fit.  The Veteran did not assert that any particular experience in service triggered or aggravated his claimed psychiatric disorder; he did, however, note that Army life training for OCS was hard and rough.  The Board affirmed the RO's action in a November 1956 decision.  The Board found that the Veteran's nervous condition existed prior to his military service, that it was not aggravated by an event in service and that there was no competent evidence of a medical nexus linking a psychiatric disability to service. That decision was final.  See 38 U.S.C. §§ 705, 709 (1952); 38 C.F.R. § 19.5 (1949); currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

Since the November 1956 Board decision is final, the Veteran's service connection claim for a psychiatric disorder may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); . 

By regulation, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran filed to reopen his claim for service connection for a psychiatric disorder in August 2003.  Evidence associated with the claims folder since the November 1956 final Board decision consists of duplicate copies of service records, treatment records from the Veteran's private physicians dated in 2000 and 2002, and treatment records from the VA dated from 2002 to 2004.  These medical records are silent as to a nexus, or link, between the claimed psychiatric disorder and military service.  Although there is a reference to anxiety under the Veteran's past medical history in VA records, the Board notes that the records overall describe the Veteran's medical treatment unrelated to the claimed psychiatric disorder.  The records do not even provide a current diagnosis pertinent to the claimed disorder.

The medical records from 2000 onward, submitted in support of the claim, contain no evidence that the Veteran suffers from a psychiatric disorder and that such a disorder occurred in or was aggravated by service.  There is simply no medical evidence of a nexus between the claimed condition and service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred there). 

Also of record since the final Board decision in November 1956 are written statements by the Veteran.  In April 2004 the Veteran noted that he suffers from psychoneurosis which has worsened and the medication he takes for the disorder has been increased a number of times over the years.  

In August 2004 the Veteran noted in a type-written statement regarding his claimed psychiatric disability that "I had no problem with condition prior to entering the military."  He also noted that when he was originally told he had a problem he was not given any medication.  An eight page hand written letter from the Veteran accompanied this statement, and says in relevant part "As for my medical records I know nothing was noted until I went to OCS at the OCS school at Ft. Benning, Georgia.  When I was assigned to class is when my problem first appeared."  The remainder of this letter describes the subsequent events in service that resulted in his discharge, as well a description of much more recent medical problems and findings unrelated to his claimed psychiatric disability such as strokes and alleged enlargement of his brain.  

In an April 2006 written statement the Veteran wrote the following: "I am now forced to make a confession about my stress disability that forced me out of my OCS training... My nerves were in such a condition I could not carry a glass of water without spilling half of it.  This led to me being discharge from the service...".  The remainder of this statement again relates to the procedures that led to his discharge from service, and the history of his claims, his employment history, and medical statements unrelated to his claimed psychiatric disability. 

In considering the evidence associated with the claims folder since the time of the last final Board decision in November 1956, the Board finds that some of the evidence, such as the VA and private treatment records, is new evidence in that it was not previously before the Board.  However, it is not material.  The Board finds that these medical records are unrelated to the claimed psychiatric disorder and fails to show that the Veteran suffers from a psychiatric disorder that was incurred in or was aggravated by service. 

At this juncture, the Board notes that this case was first remanded by the Court in December 2008 for the Board to provide an adequate statement of reasons or bases as to whether the Veteran's August 2004 statement constituted new and material evidence.  The Board attempted to address the previous deficiencies in the May 2009 decision.  

In March 2011, the Court vacated the May 2009 decision, and again remanded this case to the Board.  On this occasion, the Court directed the Board to consider whether or not the Veteran's August 2004 statement was material under Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).  This case reiterated that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Court further noted that the credibility of the Veteran's statement was presumed for the purposes of determining whether new and material evidence had been submitted.  

After consideration of the Veteran's statement and the March 2011 Court decision, the Board continues to find that none of the Veteran's statements, including the August 2004 statement, are material.  

The Board notes that the November 1956 Board decision found that the Veteran's claimed psychiatric disability existed prior to service, and was not aggravated during service.  Therefore, new and material evidence would be evidence that either purports to show that the Veteran did not have a psychiatric disability prior to entering service, or that any pre-existing psychiatric disability was aggravated during service.  The Veteran's attorney recognizes as much in her October 2011 letter, in which she argues that the Veteran's claim should be reopened because he has submitted new evidence that tends to establish that his condition did not exist prior to service.  

The August 2004 statements of Veteran are the only ones that address whether or not his disability existed prior to service or was aggravated during service.  The first statement is in the typewritten letter, and reads "I had no problem with condition prior to entering the military."  The second is the handwritten statement that reads part "As for my medical records I know nothing was noted until I went to OCS at the OCS school at Ft. Benning Georgia.  When I was assigned to class is when my problem first appeared."  

The Board is not convinced that Davidson or Jandreau is applicable to these statements in a manner that would make them material.  These cases outline three circumstances where a lay person would be competent to establish the diagnosis of a condition.  

The first circumstance is when a layperson is competent to identify the medical condition.  The Board finds that this is not such an instance.  The psychiatric disability claimed by the Veteran is not the sort of common or readily observable condition that can be diagnosed by a layperson.  The Veteran is not competent to state that he did not have a psychiatric disability prior to service.  

The second circumstance is when a layperson is reporting a contemporaneous medical diagnosis.  That is not the case in this instance.  The Veteran's statement is not reporting a contemporaneous medical diagnosis of a disability prior to service, or a medical diagnosis that a disability was aggravated.  Instead, he is reporting his own observations.  

The third and final circumstance is when lay testimony describing symptoms at the time supports a later diagnosis by a medical profession.  In fact, the Veteran's statements purport to show that his condition was asymptomatic prior to service, with the implication being that the symptoms which began during service constitute evidence of aggravation.  While the medical professionals cited in November 1956 agree that a disability existed prior to service, there is no diagnosis or opinion that it was aggravated by service.  Therefore, as none of the three circumstances described in Davidson and Jandreau are present in this case, it follows that the Veteran's August 2004 statements do not constitute material evidence.  

However, even if the Board has misinterpreted Davidson and Jandreau in this instance, it is irrelevant to the outcome of the case.  The Veteran's request to reopen his claim must still be denied because the information contained in his statements is not new.  His statements are cumulative of the information contained in his prior statements that were already of record at the time of the final Board decision in November 1956.  

The key statement that was previously considered in November 1956 was the Veteran's August 1956 Substantive Appeal.  This consisted of more than three typewritten pages.  To reiterate and expand, in this statement he says it is true that he had nervous disability before entering service.  However, he emphasizes that this condition existed when he was a small child, and that he was told by the family doctor that he would grow out of it.  Only his family knew of his condition.  The Veteran then recounts that he continued on to grade school, high school, and two years of college without any problems except for fainting on a single occasion during a military parade in full dress uniform during college.  However, the Veteran adds that he did not see a doctor after this fainting spell, and points out that it was a very hot day and that other people also fainted.  The Veteran then describes his employment history before entering service as uneventful.  He notes he passed both the physical to enter the military and an additional physical before starting Officer Candidate School.  The Veteran then states that his nervous condition was discovered one morning when he blacked out during physical training.  The Veteran then described the events that led to his release from the military.  In essence, the Veteran argued that although he had a condition prior to service, it was never symptomatic, but that the pressures of Officer Candidate School caused it to become symptomatic.  He believed that this was evidence of aggravation, and further notes that although he returned to his previous place of employment after discharge, he was no longer able to work the same job due to symptoms from his condition.  

The Veteran's attorney argues that the meaning of the Veteran in his August 2004 statement is that he did not suffer from a nervous condition prior to service.  The Board does not agree that this is his meaning.  Once again, the Veteran, in relevant part, states in the typewritten portion that "I had no problem with condition prior to entering the military."  The Board notes that this is not a denial that a condition existed prior to service.  In fact, the Veteran appears to acknowledge that he had a condition, but argues that it did not cause him problems prior to entering service.  This is exactly what the Veteran argued in the August 1956 substantive appeal.  

Similarly, in the handwritten portion of the August 2004 statement, the Veteran says "As for my medical records I know nothing was noted until I went to OCS at the OCS school at Ft. Benning Georgia.  When I was assigned to class is when my problem first appeared."  Again, this is not a denial that a condition existed prior to service.  The Veteran is emphasizing that his condition was asymptomatic until he was exposed to the rigors of Officer Candidate School.  The remaining portions of his statements merely elaborate on his contentions or are completely irrelevant to the matter at hand.  The April 2006 statement is more of the same.  

In summary, the Veteran's statements are not significantly different from his August 1956 statement that was considered in the November 1956 Board decision.  The evidence that was lacking in 1956 and is still lacking, is competent evidence that a psychiatric disorder was did not exist prior to service or, if it did, was aggravated by an event in service.  As the Veteran's statements are not new evidence within the context of 38 C.F.R. § 3.156, the claim must be denied.

Consequently, the Board concludes that the additional evidence received since the last prior final denial for a claim for service connection for a psychiatric disorder in November 1956 is not new and material as contemplated by the pertinent law and regulations, and cannot serve as a basis to reopen the Veteran's claim for service connection for such condition.  Finally, since the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit of the doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

The application to reopen a claim of entitlement to service connection for a psychiatric disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


